Citation Nr: 0406399	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lung 
condition secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1957 to April 1961.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In May 2003, 
the veteran appeared at a Travel Board hearing at the RO 
before the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Here, a review of the record indicates that the veteran has 
not received adequate notification of the VCAA and 
implementing regulations as they apply to his claim for an 
increased rating for the service-connected lung disability.  
Although the veteran received notification of the VCAA in 
August 2003 correspondence from the RO, such notice was 
provided specifically in regard to a claim of service 
connection for diabetes mellitus.  In short, VCAA notice 
specific to the claim for an increased rating for a lung 
condition, and sufficient to meet the guidelines of 
Quartuccio, supra, has not been provided.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO.  At the May 
2003 hearing, it was agreed that the veteran's claim would be 
held in abeyance for 60 days so that outstanding VA medical 
records could be obtained.  Additional VA medical records 
have been obtained and associated with the claims folder, and 
the records have not been reviewed by the RO since the most 
recent supplemental statement of the case (SSOC) was issued 
in January 2003.  The veteran has not waived AOJ initial 
consideration of this evidence.  Under the U.S. Court of 
Appeals for Veterans Claims (Court) and Federal Circuit cases 
cited above, the Board has no recourse but to remand the case 
for correction of notice deficiencies and for AOJ initial 
consideration of additional evidence.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the service-
connected lung disability was in December 2000.  In other 
words, there is no competent and comprehensive evidence as to 
the current status of the veteran's lung condition.  More 
recently (in a March 2003 statement of the veteran's 
representative, and at the May 2003 hearing), the veteran and 
his representative reported that symptoms involving the 
respiratory system appear to have increased in severity since 
the most recent VA examination.  To assure a fair 
adjudication of the veteran's claim, further development of 
medical evidence is required.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

The nature of the disability at issue suggests that the 
veteran is receiving ongoing treatment for his lung 
condition.  Reports of such treatment may include information 
pertinent to the instant claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the remaining matters on appeal 
in accordance with the statutory 
provisions, implementing regulations, and 
all applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
establish entitlement to a rating in 
excess of 10 percent for the service-
connected lung condition; of what the 
evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, including that he must 
submit any pertinent evidence he 
possesses.  He should be given the 
opportunity to respond; and if he does, 
the RO should arrange for any further 
development suggested by his response.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
lung condition from January 2004 (the 
date of the most recent VA medical 
records associated with the claims 
folder) to the present, then obtain 
complete records of such treatment from 
all sources identified.  Whether or not 
he responds, the RO should obtain reports 
of any VA treatment (not already of 
record) for a lung condition since 
January 2004.  

3.  The RO should arrange for a VA 
examination of the veteran to determine 
the current severity of his lung 
disability.  The veteran's claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  All clinical findings 
should be reported in detail, and all 
indicated studies should be performed, 
specifically including pulmonary function 
tests.  The examiner should describe the 
symptoms specifically attributable to the 
service-connected lung condition, and 
describe in detail all 
restrictions/impairmentof employment due 
to said disability.

4.  The RO should review the record, 
arrange for any further development 
suggested by the results of that sought 
above, then readjudicate the claim in 
light of all evidence added to the record 
since their last previous review.  If the 
claim remains denied, the RO should issue 
the veteran and his representative an 
appropriate SSOC and give them the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


